   Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 1 of 21 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


                                      )
 HENRI BECK, Individually and on Behalf of All
 Others Similarly Situated,           )
                                      ) Civil Action No.
                                      )
                  Plaintiff,          )
                                      )
 v.                                   ) JURY TRIAL DEMANDED
                                      )
 CAFEPRESS INC., FRED E. DURHAM, III, ) CLASS ACTION
 ANTHONY C. ALLEN, MARY ANN ARICO,    )
 KENNETH T. MCBRIDE and ALAN B. HOWE, )
                                      )
                  Defendants.         )
                                      )
                                      )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                 AND BREACH OF FIDUCIARY DUTIES
       Plaintiff Henri Beck (“Plaintiff”), by his attorneys, on behalf of himself and those similarly

situated, files this action against the defendants, and alleges upon information and belief, except

for those allegations that pertain to him, which are alleged upon personal knowledge, as follows:

                                SUMMARY OF THE ACTION

       1.      Plaintiff brings this stockholder class action on behalf of himself and all other

public stockholders of CafePress Inc. (“CafePress” or the “Company”), against CafePress and the

Company’s Board of Directors (the “Board” or the “Individual Defendants) for violations of

Sections 14(d)(4), 14(e) and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange

Act”) and for breaches of fiduciary duty as a result of Defendants’ efforts to sell the Company to

Snapfish, LLC (“Parent”) and Snapfish Merger Sub, Inc. (“Merger Sub” and collectively with

Parent, “Snapfish”) as a result of an unfair process for an unfair price, and to enjoin the presently

scheduled November 8, 2018 expiration of the tender offer (the “Tender Offer”) to acquire all of

CafePress’ common stock for $1.48 per share in cash (the “Proposed Transaction”).

       2.      The terms of the Proposed Transaction were memorialized in a September 28, 2018,

filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive


                                                 1
   Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 2 of 21 PageID #: 2




Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

Agreement, CafePress will become an indirect wholly-owned subsidiary of Snapfish, and

CafePress shareholders are being offered $1.48 in cash for each share of CafePress common stock

they own.

       3.        Thereafter, on October 12, 2018, CafePress filed a Solicitation/Recommendation

Statement on Schedule 14D-9 with (the “14D-9”) with the Securities and Exchange Commission

(the “SEC”) in support of the Proposed Transaction.

       4.        For the reasons set forth herein, the Proposed Transaction is unfair and undervalued

for a number of reasons.

       5.        Next, it appears as though the Board has entered into the Proposed Transaction to

procure for themselves and senior management of the Company significant and immediate benefits

not available to the Company’s public stockholders. For instance, pursuant to the terms of the

Merger Agreement, upon the consummation of the Proposed Transaction, Company Board

Members and executive officers will be able to exchange all Company equity awards for the

merger consideration.

       6.        As such, Defendants breached their fiduciary duties to the Company’s stockholders

by agreeing to the Proposed Transaction which undervalues CafePress and is the result of a flawed

sales process.

       7.        Further, in violation of sections 14(d)(4), 14(e) and 20(a) of the Securities and

Exchange Act of 1934 (the “Exchange Act”), and in violation of their fiduciary duties, Defendants

caused to be filed the materially deficient 14D-9 on October 12, 2018 with the SEC in an effort to

solicit stockholders to tender their CafePress shares in favor of the Proposed Transaction. The

14D-9 is materially deficient and deprives CafePress stockholders of the information they need to

make an intelligent, informed and rational decision of whether to tender their shares in favor of

the Proposed Transaction. As detailed below, the 14D-9 omits and/or misrepresents material

information concerning, among other things: (a) the sales process leading up to the Proposed

Transaction; and (b) the data and inputs underlying the financial valuation analyses by Needham

                                                  2
   Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 3 of 21 PageID #: 3




& Co., LLC (“Needham”) that purport to support the fairness opinions provided by Needham as

the Company’s financial advisor.

        8.        Absent judicial intervention, the Proposed Transaction will be consummated,

resulting in irreparable injury to Plaintiff and the Class. This action seeks to enjoin the Proposed

Transaction or, in the event the Proposed Transaction is consummated, to recover damages

resulting from violation of the federal securities laws by Defendants.

                                              PARTIES

        9.        Plaintiff is a citizen of Belgium and, at all times relevant hereto, has been a

CafePress stockholder.
        10.       Defendant is a Delaware corporation wi t h its principal place of business located

at 11909 Shelbyville Road, Louisville, Kentucky 40243. CafePress Inc. operates as retailer of

personalized products in the United States and internationally. The company offers gifts and

accessories, including T-shirts and apparel; mugs and drinkware; and home goods, such as custom

shower curtains and bed coverings. It conducts its business on its primary United States based

domain, CafePress.com; and operates CafePress branded Websites for the markets in the United

Kingdom, Canada, and Australia. The company also sells CafePress branded products through

other online retail partners. CafePress’ common stock is traded on the NASDAQ Global Market

under the ticker symbol “PRSS.”

        11.       Defendant Fred E. Durham, III (“Durham”) is a Co-Founder, Chairman of the

Board and Chief Executive Officer (“CEO”) of the Company and has been a director of the

Company since August 1999.

        12.       Defendant Anthony C. Allen (“Allen”) has been a director of the Company at all

relevant times.

        13.       Defendant Mary Ann Arico (“Arico”) has been a director of the Company at all

relevant times.

        14.       Defendant Kenneth T. McBride (“McBride”) has been a director of the Company

at all relevant times.

                                                  3
   Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 4 of 21 PageID #: 4




        15.       Defendant Alan B. Howe (“Howe”) has been a director of the Company at all

relevant times.

        16.       Defendants Durham, Allen, Arico, McBride and Howe are collectively referred to

as the “Individual Defendants.”

        17.       Non-Defendant Parent is a California limited liability company and is a party to the

Merger Agreement. Snapfish is the leader in online photo printing services providing high-quality

photo products to consumers looking for great value and selection. The company operates in

multiple countries around the world and supports blue-chip companies’ photo efforts.

        18.       Non-Defendant Merger Sub is a Delaware corporation and a wholly owned

subsidiary of Snapfish.

                                   JURISDICTION AND VENUE

        19.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(d)(4), 14(e) and Section 20(a) of the Exchange Act. This action is not a

collusive one to confer jurisdiction on a court of the United States, which it would not otherwise

have.

        20.       Personal jurisdiction exists over each defendant either because the defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        21.       Venue is proper in this District pursuant to 28 U.S.C. § 1391, because a substantial

portion of the transactions and wrongs complained of herein occurred in this District.




                                                   4
   Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 5 of 21 PageID #: 5




                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and on behalf of the stockholders of CafePress common stock who are being and will

be harmed by Defendants’ actions described herein (the “Class”). The Class specifically excludes

Defendants herein, and any person, firm, trust, corporation or other entity related to, or affiliated

with, any of the Defendants.

       23.     This action is properly maintainable as a class action because:

               a. The Class is so numerous that joinder of all members is impracticable. As of

                   October 1, 2018, there were more than 17 million common shares of CafePress

                   stock outstanding. The actual number of public stockholders of CafePress will

                   be ascertained through discovery;

               b. There are questions of law and fact which are common to the Class, including

                   inter alia, the following:

                       i. Whether Defendants have violated the federal securities laws;

                       ii. Whether Defendants made material misrepresentations and/or omitted

                           material facts in the 14D-9; and

                      iii. Whether Plaintiff and the other members of the Class have and will

                           continue to suffer irreparable injury if the Proposed Transaction is
                          consummated.
               c. Plaintiff is an adequate representative of the Class, has retained competent

                   counsel experienced in litigation of this nature and will fairly and adequately

                   protect the interests of the Class;

               d. Plaintiff’s claims are typical of the claims of the other members of the Class

                   and Plaintiff does not have any interests adverse to the Class;

               e. The prosecution of separate actions by individual members of the Class would

                   create a risk of inconsistent or varying adjudications with respect to individual

                                                  5
   Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 6 of 21 PageID #: 6



                  members of the Class which would establish incompatible standards of conduct

                  for the party opposing the Class;

              f. Plaintiff anticipates that there will be no difficulty in the management of this

                  litigation and, thus, a class action is superior to other available methods for the

                  fair and efficient adjudication of this controversy; and

              g. Defendants have acted on grounds generally applicable to the Class with respect

                  to the matters complained of herein, thereby making appropriate the relief

                  sought herein with respect to the Class as a whole.

                THE INDIVIDUAL DEFENDANTS’ FIDUCIARY DUTIES

       24.    By reason of the Individual Defendants’ positions with the Company as officers

and/or directors, said individuals are in a fiduciary relationship with CafePress and owe the

Company the duties of due care, loyalty, and good faith.

       25.    By virtue of their positions as directors and/or officers of CafePress, the Individual

Defendants, at all relevant times, had the power to control and influence, and did control and

influence and cause CafePress to engage in the practices complained of herein.

       26.    Each of the Individual Defendants are required to act with due care, loyalty, good
faith and in the best interests of the Company. To diligently comply with these duties, directors
of a corporation must:

              a. act with the requisite diligence and due care that is reasonable under the

                  circumstances;

              b. act in the best interest of the company;

              c. use reasonable means to obtain material information relating to a given

                  action or decision;

              d. refrain from acts involving conflicts of interest between the fulfillment

                  of their roles in the company and the fulfillment of any other roles or

                  their personal affairs;

                                                6
   Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 7 of 21 PageID #: 7




               e. avoid competing against the company or exploiting any business

                    opportunities of the company for their own benefit, or the benefit of

                    others; and

               f. disclose to the Company all information and documents relating to the

                    company’s affairs that they received by virtue of their positions in the

                    company.

       27.     In accordance with their duties of loyalty and good faith, the Individual

Defendants, as directors and/or officers of CafePress, are obligated to refrain from:

               a.      participating in any transaction where the directors’ or officers’

               loyalties are divided;

               b.      participating in any transaction where the directors or officers are

               entitled to receive personal financial benefit not equally shared by the

               Company or its public stockholders; and/or

               c.      unjustly enriching themselves at the expense or to the detriment of

               the Company or its stockholders.

       28.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

owe to CafePress, Plaintiff and the other public stockholders of CafePress, including their duties

of loyalty, good faith, and due care.
       29.     As a result of the Individual Defendants’ divided loyalties, Plaintiff and Class

members will not receive adequate, fair or maximum value for their CafePress common stock in

the Proposed Transaction.
                                  SUBSTANTIVE ALLEGATIONS

Company Background

       30.     CafePress operates as a retailer of personalized products in the United States and

internationally. The company offers gifts and accessories, including T-shirts and apparel; mugs

and drinkware; and home goods, such as custom shower curtains and bed coverings. It conducts

                                                  7
   Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 8 of 21 PageID #: 8




its business on its primary United States based domain, CafePress.com; and operates CafePress

branded Websites for the markets in the United Kingdom, Canada, and Australia. The company

also sells CafePress branded products through other online retail partners.

        31.    The Company’s most recent financial performance press release before the

announcement of the Proposed Transaction indicated sustained and solid financial performance.

For example, on July 31, 2018, the Company issued a press release wherein it reported its results

for the second quarter of 2018. The Company reported that average order size on CafePress.com

increased 8% compared to the prior year; revenue from the Retail Partner Channel increased $0.9

million and accounted for 35% of second quarter revenue; and revenue increased from the Amazon

marketplace due to improved sales in both domestic and international markets.

        32.    In a July 31, 2018 press release, Individual Defendant Durham commented:

“[W]e made significant progress toward completing the modernization of CafePress.com and

demolishing the old site. . . we are seeing improved crawling and indexing rates on our US domain

and a slow, sequential rebound in traffic. We continue to believe the new, modern website will

ultimately result in improved search engine optimization and the return of revenue lost from lower

traffic.”

        33.    Durham concluded: “Growth in the Retail Partner Channel continued within the

quarter as we benefited from both domestic and international expansion and the catalog build out

of Walmart.com and eBay. We anticipate continued growth in retail partner channels as we build
out existing channels and integrate new marketplaces.”

        34.    Clearly, based upon these positive financial results, the Company is likely to have

tremendous future success and should command a much higher consideration than the amount

contained within the Proposed Transaction.

        35.    Additionally, despite this upward trajectory and continually increasing financial

results, the Individual Defendants have caused CafePress to enter into the all-cash Proposed




                                                8
   Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 9 of 21 PageID #: 9




Transaction which will freeze out Plaintiff and all other public stockholders of the Company,

foreclosing any ability for them to realize the full return of their investments.

       The Flawed Sales Process

       36.        As detailed in the 14D-9, the process deployed by the Individual Defendants was

flawed and inadequate, was conducted out of the self-interest of the Individual Defendants, and

was severely compromised by the Board’s strategic plans causing the Company to hemorrhage

value throughout the process.

       37.        Moreover, the 14D-9 indicates throughout the sales process, the Board failed to
implement a proper market check or attempt to play interested parties off one another to drive up

the deal price.

       38.        The 14D-9 is unclear as to the nature of specific confidentiality and/or non-

disclosure agreements CafePress entered into with various third parties, including Snapfish,

throughout the sales process, if any such agreements were different from one another, the terms of

any included “don’t-ask, don’t-waive” provisions or standstill provisions in those agreements, and

if so, the specific conditions, if any, under which such provisions would fall away or prevent parties

from submitting a bid.

       The Proposed Transaction

         39.      On September 28, 2018, CafePress and Snapfish issued a press release announcing

       the Proposed Transaction. The press release stated, in relevant part:
       SAN FRANCISCO and LOUISVILLE, Ky., Sept. 28, 2018 (GLOBE
       NEWSWIRE) -- To expand its photo and non-photo product offerings, Snapfish,
       LLC (“Snapfish”) the premier personalized photo service and CafePress
       (NASDAQ:PRSS), a leading retailer of engaging merchandise and personalized
       gifts, today announced that they have entered into an Agreement and Plan of
       Merger pursuant to which Snapfish would acquire CafePress. Under the terms of
       the agreement, which was approved by the Boards of Directors of both companies,
       a subsidiary of Snapfish will commence a tender offer for all the outstanding
       shares of CafePress common stock. The acquisition would create a combined
       platform of photo and non-photo-based products that would produce hundreds of
       thousands of personalized products for consumers globally.




                                                  9
Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 10 of 21 PageID #: 10



           “We are looking forward to welcoming CafePress and its employees into
    the Snapfish organization and working with them during the next phases of each
    company’s evolution,” said Jasbir Patel, CEO of Snapfish. “Since its beginning
    in 1999, CafePress has been a leader in print-on-demand, personalized and custom
    merchandise because of its design community and best-in-class manufacturing
    capabilities. We look forward to leveraging CafePress’ highly efficient and
    innovative manufacturing process to further enhance our manufacturing
    capabilities. We are excited to combine our efforts to provide our customers more
    options and more value.”

            “Today marks a critical turning point in our pursuit to return CafePress to
    its market leading position in the personalized and expressive gift category. We
    are excited about the opportunity to accelerate growth by leveraging our content
    portfolio across Snapfish’s distribution channels,” said Fred Durham, founder and
    CEO of CafePress, Inc. “We take great pride in being the pioneer of offering
    personalized and custom merchandise to consumers and believe this transaction
    provides an opportunity to further our leading position as well as return value to
    our stockholders.”

            The transaction is expected to provide additional scale to two companies
    with almost 40 years of combined experience in the photo and personalization
    space. The transaction, once closed, would enable Snapfish to access over one
    billion content items, and a massive array of designs that are crowdsourced from
    a global community of more than two million independent designers. The
    transaction is also expected to bring partnerships to Snapfish with major
    entertainment properties. Additionally, following the closing of the transaction,
    CafePress would have access to additional manufacturing, marketing, and
    merchandising capabilities to expand its scope.

           Snapfish has received Support Agreements from certain CafePress
    stockholders, directors and management totaling approximately 51% of the
    outstanding common stock of CafePress. The transaction is expected to close in
    early November and is subject to customary closing conditions, including the
    tender into the offer by CafePress stockholders of shares representing at least a
    majority of the outstanding common stock.

    Needham & Company, LLC is acting as financial advisor to CafePress and
    Pillsbury Winthrop Shaw Pittman LLP is acting as legal advisor to CafePress in
    the transaction. Arent Fox LLP is acting as legal advisor to Snapfish in the
    transaction.




                                            10
  Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 11 of 21 PageID #: 11




The Inadequate Merger Consideration

        40.     Significantly, the Company’s financial prospects and opportunities for future

growth, and synergies with Snapfish establish the inadequacy of the merger consideration.

        41.     First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into

consideration how the Company is performing and considering key financial improvements.

Next, the Company’s shares were trading well above the tender offer price throughout the first

couple months of 2018, trading as high as $1.84. Moreover, the Company carries zero debt and

has relatively low current liabilities in relation to its assets. Obviously, the opportunity to invest in

such a company on the rise is a great coup for Snapfish, however it undercuts the investment of

Plaintiff and all other public stockholders.

        42.     Finally, the Proposed Transaction represents a significant synergistic benefit to

Snapfish. Clearly, while the deal will be beneficial to Snapfish, it comes at great expense to

Plaintiff and other public stockholders of the Company.

        43.     Moreover, post-closure, Snapfish stockholders will be frozen out of their ownership

interest in the Company, and will not receive the expected future benefits of their investments as

the Company continues to perform well.

        44.     It is clear from these statements and the facts set forth herein that this deal is
designed to maximize benefits for Snapfish at the expense of CafePress stockholders, which

clearly indicates that CafePress stockholders were not an overriding concern in the formation of

the Proposed Transaction.

Preclusive Deal Mechanisms

        45.     The Merger Agreement contains certain provisions that unduly benefit Snapfish by

making an alternative transaction either prohibitively expensive or otherwise impossible.

Significantly, the Merger Agreement contains a termination fee provision that will make it far less

likely that a third-party bidder will attempt to submit a bid. Notably such a provision requires that

                                                   11
  Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 12 of 21 PageID #: 12




CafePress pay up to $12.6 million to Snapfish under these circumstances if the Merger Agreement

is terminated under certain circumstances. Moreover, under one circumstance, CafePress must

pay this termination fee even if it consummates any competing Acquisition Proposal (as defined

in the Merger Agreement) within 12 months following the termination of the Merger Agreement.

The termination fee will make the Company that much more expensive to acquire for potential

purchasers. The termination fee in combination with other preclusive deal protection devices will

all but ensure that no competing offer will be forthcoming.

       46.     The Merger Agreement also contains a “No Solicitation” provision that restricts

CafePress from considering alternative acquisition proposals by, inter alia, constraining

CafePress’s ability to solicit or communicate with potential acquirers or consider their proposals.

Specifically, the provision prohibits the Company from directly or indirectly soliciting, initiating,

proposing or inducing any alternative proposal, but permits the Board to consider an unsolicited

bona fide “Company Takeover Proposal” if it constitutes or is reasonably calculated to lead to a

“Superior Company Proposal” as defined in the Merger Agreement.

       47.     Moreover, the Agreement further reduces the possibility of a topping offer from an

unsolicited purchaser. Here, the Individual Defendants agreed to provide Snapfish information in

order to match any other offer, thus providing Snapfish’s access to the unsolicited bidder’s

financial information and giving Snapfish the ability to top the superior offer. Thus, a rival bidder

is not likely to emerge with the cards stacked so much in favor of Snapfish.
       48.     These provisions, individually and collectively, materially and improperly impede

the Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and

pursuing other reasonable and more valuable proposals and alternatives in the best interests of the

Company and its public stockholders.

       49.     Accordingly, the Company’s true value is compromised by the consideration

offered in the Proposed Transaction.

Potential Conflicts of Interest

       50.     The sales process as indicated in the 14D-9 leading up to the Proposed Transaction

                                                 12
  Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 13 of 21 PageID #: 13




indicates serious flaws in the supposed unbiased nature of the decision to enter into the Proposed

Transaction.

       51.     Certain insiders stand to receive financial benefits as a result of the Proposed

Transaction. Notably, Company insiders, including the Individual Defendants, currently own

large, illiquid portions of Company stock that will be exchanged for significant consideration,

totaling millions of dollars in some cases.

       52.     Moreover, certain employment agreements with CafePress executives, including

certain directors, are entitled to severance packages should their employment be terminated under

certain circumstances. These ‘golden parachute’ packages are significant, and will grant each

director or officer entitled to them millions of dollars, compensation not shared by CafePress’s

common stockholders.

       53.     For example, Defendant Durham’s package includes cash and equity totaling in

excess of $1.2 million.

       54.     It is no wonder that, in light of the extremely lucrative profits for themselves, the

Board allowed the Company to be sold far under its proper value in order to secure a sale.

       55.     Thus, while the Proposed Transaction is not in the best interests of CafePress

stockholders, it will produce lucrative benefits for the Company’s officers and directors.

The Materially Misleading and/or Incomplete 14D-9

       56.     On October 12, 2018, CafePress filed with the SEC a materially misleading and

incomplete 14D-9 Statement that failed to provide the Company’s stockholders with material

information and/or provides them with materially misleading information critical to the total mix

of information available to the Company’s stockholders concerning the financial and procedural

fairness of the Proposed Transaction, and the decision to tender their shares or seek appraisal.




                                                 13
  Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 14 of 21 PageID #: 14




       Omissions and/or Material Misrepresentations Concerning the Sales Process and

       Conflicts of Interest leading up to the Proposed Transaction

       57.     Specifically, the 14D-9 fails to provide material information concerning the process

conducted by the Company and the events leading up to the Proposed Transaction. In particular:

               a. The 14D-9 fails to disclose sufficient information regarding the number and

                   nature of all confidentiality agreements entered into between CafePress and any

                   interested third party during the sales process, if their terms differed from one

                   another, and if they contained “don’t-ask, don’t-waive” or standstill provisions,

                   and if so, the specific conditions, if any, under which such provisions would fall

                   away or prevent parties from submitting a bid;

               b. The 14D-9 fails to disclose the details of all employment and retention-related

                   discussions and negotiations that occurred between Snapfish and CafePress

                   executive officers, including who participated in all such communications,

                   when they occurred and their content.
       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Needham

       58.     In the 14D-9, Credit Suisse describes its respective fairness opinion and the various

valuation analyses performed to render such opinion. However, the descriptions fail to include

necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations

or evaluate the fairness opinions.

       59.     With respect to the Selected Companies Analysis, the 14D-9 fails to disclose the

individual multiples and financial metrics for the compared companies observed by Needham.

       60.     With respect to the Selected Transactions Analysis, the 14D-9 fails to disclose the

individual multiples and financial metrics for the compared companies observed by Needham.

       61.     With respect to the Discounted Cash Flow Analysis, the 14D-9 fails to disclose (i)



                                                14
  Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 15 of 21 PageID #: 15




the unlevered free cash flows used by Needham in its DCF calculation; (ii) quantification on an

implied per share basis of the impact of each of Needham’s respective sensitivity assumptions (iii)

the specific inputs and the assumptions underlying the discount rates ranging from 22.0% to

26.0%; (iv) the implied perpetuity growth resulting from the DCF Analysis; and (iv) net cash as

of August 31, 2018.

        62.    These disclosures are critical for stockholders to be able to make an informed

decision on whether to tender their shares in favor of the Proposed Transaction.

        63.    Without the omitted information identified above, CafePress’s public stockholders

are missing critical information necessary to evaluate whether the proposed consideration truly

maximizes stockholder value and serves their interests. Moreover, without the key financial

information and related disclosures, CafePress’s public stockholders cannot gauge the reliability

of the fairness opinion and the Board’s determination that the Proposed Transaction is in their best

interests.

                                        FIRST COUNT
                              Claim for Breach of Fiduciary Duties
                              (Against the Individual Defendants)
        64.    Plaintiff repeats all previous allegations as if set forth in full herein.

        65.    The Individual Defendants have violated their fiduciary duties of care, loyalty and

good faith owed to Plaintiff and the Company’s public stockholders.
        66.    By the acts, transactions and courses of conduct alleged herein, Defendants,

individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff and

other members of the Class of the true value of their investment in CafePress.

        67.    As demonstrated by the allegations above, the Individual Defendants failed to

exercise the care required, and breached their duties of loyalty and good faith owed to the

stockholders of CafePress by entering into the Proposed Transaction through a flawed and unfair

process and failing to take steps to maximize the value of CafePress to its public stockholders.

        68.    Indeed, Defendants have accepted an offer to sell CafePress at a price that fails to


                                                  15
  Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 16 of 21 PageID #: 16




reflect the true value of the Company, thus depriving stockholders of the reasonable, fair and

adequate value of their shares.

       69.     Moreover, the Individual Defendants breached their duty of due care and candor by

failing to disclose to Plaintiff and the Class all material information necessary for them to make

an informed decision whether to tender their shares.

       70.     The Individual Defendants dominate and control the business and corporate affairs

of CafePress, and are in possession of private corporate information concerning CafePress’s assets,

business and future prospects. Thus, there exists an imbalance and disparity of knowledge and

economic power between them and the public stockholders of CafePress which makes it inherently

unfair for them to benefit their own interests to the exclusion of maximizing stockholder value.

       71.     By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

obligations toward Plaintiff and the other members of the Class.

       72.     As a result of the actions of the Individual Defendants, Plaintiff and the Class will

suffer irreparable injury in that they have not and will not receive their fair portion of the value of

CafePress’s assets and have been and will be prevented from obtaining a fair price for their

common stock.

       73.     Unless the Individual Defendants are enjoined by the Court, they will continue to

breach their fiduciary duties owed to Plaintiff and the members of the Class, all to the irreparable
harm of the Class.

       74.     Plaintiff and the members of the Class have no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected

from the immediate and irreparable injury which Defendants’ actions threaten to inflict.

                                       SECOND COUNT
                        Violations of Section 14(d) of the Exchange Act
                                   (Against All Defendants)
       75.     Plaintiff repeats all previous allegations as if set forth in full herein.


                                                  16
  Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 17 of 21 PageID #: 17



           76.   Defendants have caused the 14D-9 to be issued with the intention of

soliciting CafePress stockholders to tender their shares in the Tender Offer.

           77.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers.

           78.   The 14D-9 violates Section 14(d)(4) and Rule 14d-9 because it omits

material facts, including those set forth above, which omission renders the 14D-9 false

and/or misleading.

           79.   Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the 14D-9, causing certain statements                   therein to be

materially incomplete and therefore misleading. Indeed, while defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Proposed Transaction, they allowed it to be omitted from the 14D-9, rendering certain portions

of the 14D-9 materially incomplete and therefore misleading.

           80.   The misrepresentations and omissions in the 14D-9 are material to Plaintiff

and the Class, who will be deprived of their right to make an informed decision whether to

tender their shares or seek appraisal if such misrepresentations and omissions are not corrected

prior to the expiration of the Tender Offer. Plaintiff and the Class have no adequate remedy at

law. Only through the exercise of this Court’s equitable powers can Plaintiff and the Class be

fully protected from the immediate and irreparable injury that defendants’ actions threaten to

inflict.

                                         THIRD COUNT
                          Violations of Section 14(e) of the Exchange Act
                                     (Against All Defendants)
           81.   Plaintiff repeats all previous allegations as if set forth in full herein.


                                                    17
 Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 18 of 21 PageID #: 18



       82.     Defendants have disseminated the 14D-9 with the intention of soliciting

stockholders to tender their shares in favor of the Proposed Transaction.

       83.     Defendants violated Section 14(e) of the Exchange Act by issuing the 1 4 D -

9 in which they made untrue statements of material facts or failed to state all material facts

necessary in order to make the statements made, in light of the circumstances under which

they are made, not misleading, or engaged in deceptive or manipulative acts or practices, in

connection with the Tender Offer commenced in conjunction with the Proposed Transaction.

       84.     Defendants knew that Plaintiff would rely upon their statements in the

14D-9 in determining whether to tender his shares pursuant to the Tender Offer commenced in

conjunction with the Proposed Transaction.

       85.     As a direct and proximate result of these defendants’ unlawful course of

conduct in violation of Section 14(e) of the Exchange Act, absent injunctive relief from

the Court, Plaintiff has sustained and will continue to sustain irreparable injury by being denied

the opportunity to make an informed decision in deciding whether or not to tender his shares or

seek appraisal.

                                       FOURTH COUNT
                        Violations of Section 20(a) of the Exchange Act
                              (Against all Individual Defendants)
       86.     Plaintiff repeats all previous allegations as if set forth in full herein.

       87.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in




                                                  18
  Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 19 of 21 PageID #: 19



connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the 14D-9 was materially misleading to Company stockholders.

       88.     The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the 14D-9 and nevertheless approved, ratified and/or failed

to correct those statements, in violation of federal securities laws. The Individual Defendants were

able to, and did, control the contents of the 14D-9. The Individual Defendants were provided with

copies of, reviewed and approved, and/or signed the 14D-9 before its issuance and had the ability

or opportunity to prevent its issuance or to cause it to be corrected.

       89.     The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of CafePress’ business, the information contained in its filings with the SEC, and its

public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company’s stockholders and that the 14D-9 was misleading. As a result, the

Individual Defendants are responsible for the accuracy of the 14D-9 and are therefore responsible

and liable for the misrepresentations contained herein.

       90.     The Individual Defendants acted as controlling persons of CafePress within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause CafePress to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled CafePress and all of its

employees. As alleged above, CafePress is a primary violator of Section 14 of the Exchange Act

and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to

                                                 19
 Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 20 of 21 PageID #: 20




section 20(a) of the Exchange Act.

                                          PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in its favor and in favor of the Class,

and against the Defendants, as follows:

   A. Ordering that this action may be maintained as a class action and certifying Plaintiff as the

       Class representatives and Plaintiff’s counsel as Class counsel;

   B. Enjoining the Proposed Transaction;

   C. In the event Defendants consummate the Proposed Transaction, rescinding it and setting it

       aside or awarding rescissory damages to Plaintiff and the Class;

   D. Declaring and decreeing that the Merger Agreement was agreed to in breach of the

       fiduciary duties of the Individual Defendants and is therefore unlawful and unenforceable;

   E. Directing the Individual Defendants to exercise their fiduciary duties to commence a sale

       process that is reasonably designed to secure the best possible consideration for CafePress

       and obtain a transaction which is in the best interests of CafePress and its stockholders;

   F. Directing defendants to account to Plaintiff and the Class for damages sustained because

       of the wrongs complained of herein;

   G. Awarding Plaintiff the costs of this action, including reasonable allowance for Plaintiff’s

       attorneys’ and experts’ fees; and

   H. Granting such other and further relief as this Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury on all issues which can be heard by a jury.




                                                20
Case 1:18-cv-01694-MN Document 1 Filed 10/29/18 Page 21 of 21 PageID #: 21



Dated: October 29, 2018              COOCH AND TAYLOR, P.A.


                                     /s/ Blake A. Bennett
                                     Blake A. Bennett (#5133)
OF COUNSEL:                          The Brandywine Building
                                     1000 West Street, 10th Floor
BRODSKY & SMITH, LLC                 Wilmington, DE 19801
Evan J. Smith                        (302) 984-3800
Marc L. Ackerman                     Email: bbennett@coochtaylor.com
Two Bala Plaza, Suite 510            Telephone (302) 984-3880
Bala Cynwyd, Pennsylvania 19004      Facsimile (302) 984-3889
Telephone: (610) 667-6200            Attorneys for Plaintiff
Facsimile: (610) 667-9029
Email:mackerman@brodskysmith.com
Email: esmith@brodskysmith.com




                                    21
